Citation Nr: 0707507	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for asbestosis 
and assigned a non-compensable rating.  In a December 2005 
rating decision, a 10 percent rating was assigned effective 
from the date of claim, January 30, 2004.  The United States 
Court of Appeals for Veterans Claims ("the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet .App. 35, 38 (1993).  Consequently, the matter of the 
evaluation remains in appellate status.


FINDING OF FACT

Pulmonary function testing has not shown a Forced Vital 
Capacity (FVC) in 1 second of 65 to 74 percent, or a DLCO 
(SB) of 56 to 65 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
asbestosis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6833 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in January 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2006.  
The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).

In January 2007, the veteran was treated at a VA facility.  
These treatment records were sent to the Board and were not 
the subject of initial RO review.  However, the veteran's 
representative waived the right to an initial review by the 
RO of that evidence.  

The claimant's pertinent treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 10 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Nevertheless, the veteran was sent 
notice in March 2006 consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 6833 (asbestosis).  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2006).  Asbestosis is rated under the 
General Rating Formula for Interstitial Lung Disease which 
provides a 10 percent disability rating is warranted for 
asbestosis for FVC in 1 second of 75 to 80 percent predicted, 
or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for FVC of 65 to 74 percent, or a DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

In June 2004, the veteran was afforded a VA respiratory 
examination.  Computerized tomography (CT) testing results 
were reviewed which revealed multiple small pulmonary nodules 
in the left upper and right upper lobes, about 1.1 
centimeters of the left lower lobe.  A follow-up CT showed 
bilateral upper lobe granulomas that were stable.  
Mediastinal and hilar calcified lymph nodes were typical of 
granulomatous disease.  He had left lower lobe nodule 
abutting the pleura, which was stable in size and appearance 
since the prior studies.  Another follow-up CT scan showed 
stable left lower lobe subpleural nodule, bilateral calcified 
pleural plaques typical of asbestos exposure and bilateral 
upper lobe calcified granulomas without evidence of previous 
granulomatous disease.  The diagnosis was asbestosis with 
evidence by bilateral calcified pleural plaques typical of 
asbestos exposure seen on chest CT.  The veteran had dyspnea 
on exertion, but no cough or hemoptysis, night sweats, 
fevers, or chills.  The veteran also had lung nodules 
secondary to granulomatous disease.  

Pulmonary function tests were conducted in October 2004.  FVC 
was 88 percent of predicted (pre-bronchodilator) and 98 
percent of predicted (post-bronchodilator).  DLCO was 81 
percent of predicted. 

August 2005 and January 2006 CTs of the chest showed stable 
pulmonary nodules.  VA outpatient records dated 2005-2006 
reflected intermittent complaints of shortness of breath.  
January 2006 pulmonary function testing revealed FVC 89 
percent of predicted (pre-bronchodilator); post-
bronchodilator results were not recorded.  

In March 2006, the veteran was afforded another respiratory 
examination.  Pulmonary function tests were conducted.  FVC 
was 87 percent of predicted (pre-bronchodilator) and 96 
percent of predicted (post-bronchodilator).  DLCO was 67 
percent of predicted. 

Thereafter, January 2007 medical records reflected continued 
complaints of difficulty with breathing to include shortness 
of breath and coughing.  

A 10 percent rating was assigned based on the veteran's March 
2006 DLCO results.  The RO assigned the 10 percent rating 
from the date of service connection, January 2004.  During 
the course of the appeal, the veteran's asbestosis did not 
meet the criteria for a 30 percent rating since pulmonary 
function testing did not show FVC of 65 to 74 percent, or a 
DLCO (SB) of 56 to 65 percent predicted at any time during 
the appeal period.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 10 percent.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


